Citation Nr: 0802286	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for type 2 diabetes 
mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to a rating in excess of 30 percent for 
diabetic nephropathy and hypertension.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in July 1989 after more than 20 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, in pertinent part, the 
Cleveland RO denied an increased rating for the veteran's 
service-connected diabetes mellitus and assigned a 30 percent 
rating for diabetic nephropathy and hypertension.  The 
veteran's disagreement with that decision led to this appeal.  
The case was transferred to the RO in Houston, Texas, and 
that RO certified the appeal to the Board.  

The issue of entitlement to a rating in excess of 30 percent 
for diabetic nephropathy and hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Other matters

Statements from the veteran indicate that he may be seeking a 
separate compensable rating for urinary frequency, which he 
believes is associated with his service-connected diabetes 
mellitus or diabetic nephropathy and hypertension.  This 
matter has not been previously adjudicated, and the Board 
refers it to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is treated 
with an oral hypoglycemic agent; there is no evidence that 
any health care provider has indicated that treatment of the 
veteran's diabetes mellitus requires insulin, diet 
restrictions, or regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter to the veteran dated in January 2004, the RO 
explained that as it considered his claim for increased 
service-connected compensation benefits for his diabetes 
mellitus, he could submit evidence showing that diabetes 
mellitus had increased in severity.  The RO notified the 
veteran what evidence he should provide and what evidence VA 
would obtain.  The RO notified the veteran the evidence he 
could submit could be a statement from his doctor containing 
physical and clinical findings, the results of laboratory 
tests or X-rays, and the dates of examinations and tests.  
The RO also notified the veteran that he could submit 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The RO also told the 
veteran that if he had not recently been examined or treated 
by a doctor and could not submit other evidence of increased 
disability, he could submit his own statement.  The RO told 
the veteran this statement should completely describe his 
symptoms, their frequency and severity, and information as to 
additional disablement caused by his disability.  

In a February 2006 letter, the RO told the veteran it was 
working on his appeal concerning the evaluation of his 
service-connected diabetes mellitus.  The letter notified the 
veteran that to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
condition had gotten worse.  The RO told the veteran what 
evidence it would obtain and what evidence he should submit.  
In that letter, the RO said to the veteran that if he had any 
evidence in his possession that pertained to his claim, he 
should send it to VA.  In addition, in a March 2006 letter to 
the veteran, the RO explained how VA determines effective 
dates and outlined examples of evidence he should identify or 
provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his increased rating claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence prior to the initial adjudication of 
the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claim and issued a supplemental statement of the case (SSOC) 
in May 2006.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file.  The 
veteran has reported only private medical treatment for his 
diabetes mellitus, and private treatment records identified 
by the veteran have been obtained.  In addition, the veteran 
has been provided VA examinations in conjunction with the 
increased rating claim.  The veteran has stated he has no 
other information or information to give to VA to 
substantiate his claim.  The Board finds the record adequate 
for rating purposes, and under these circumstances, there is 
no duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94(1993).  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

Background and analysis

In a December 2002 rating decision, the Houston RO granted 
service connection for diabetes mellitus on a presumptive 
basis and assigned a 20 percent rating effective 
September 20, 2001.  The RO notified the veteran of that 
decision; he did not file a notice of disagreement with that 
decision.  

The veteran is now seeking an increased rating for his 
service-connected diabetes mellitus.  He states that although 
he takes medication that is supposed to keep his sugar level 
controlled, he has experienced sudden drops or increases in 
his sugar level several times at his job and it has affected 
his work.  He asserts the disability rating for his diabetes 
should be increased to at least 30 percent.  

As noted above, the veteran's service-connected diabetes 
mellitus was initially and is currently evaluated as 20 
percent disabling.  Under the Rating Schedule, a 20 percent 
evaluation for diabetes requires the demonstration of the use 
of insulin and the need for a restricted diet, or, the use of 
an oral hypoglycemic agent and the need for a restricted 
diet.  A 40 percent disability evaluation requires the use of 
insulin, a restricted diet, and regulation of activities.  A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month plus 
complications that would not be compensable if separately 
evaluated.  A rating of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Review of the veteran's private treatment records shows that 
December 2002 and December 2003, the veteran was being 
treated for his diabetes mellitus with Glucophage.  At both 
visits, the physician stated the endocrine system was 
positive for diabetes with no symptoms.  In addition, the 
physician, again at both visits, noted that the veteran's 
primary forms of exercise were swimming and yard work, which 
he did daily.  In February 2004, when the veteran was seen 
for a diabetic follow-up, the physician noted the veteran has 
type 2, non-insulin requiring diabetes without complications.  
The physician said the veteran's compliance with treatment 
had been good and he was taking his medication as directed.  
He said the veteran's current mediation was an oral 
hypoglycemic, Glucophage, and it was again noted that the 
veteran's primary forms of exercise were swimming and yard 
work on a daily basis.  

At a fee-basis VA examination for diabetes in March 2004, the 
physician noted that the veteran did not have a history of 
diabetic ketoacidosis and did not have problems with 
hypoglycemia.  The veteran reported that on average, he 
visited the doctor six times per year for his diabetes.  The 
veteran reported no time lost from work.  His medication for 
diabetes was Glucophage, taken once a day. 

On examination in March 2004, there was bilateral 1+ pitting 
edema of the lower extremities.  The physician said that 
blood tests showed elevated glucose of 139mg/dl.  He said 
that urinalysis showed the presence of protein, bilirubin and 
ketones.  After examination, the physician stated the veteran 
has type 2 diabetes mellitus.  The physician also said the 
veteran suffers from renal problems and the diagnosis is 
diabetic nephropathy with subjective factors being complaints 
of frequency of urination and the objective factor was 
proteinuria noted on urinalysis.  

At a VA examination in March 2006, the veteran reported that 
since he had been diagnosed with diabetes, he had not been 
hospitalized or treated in an emergency clinic for diabetic 
ketoacidosis or hypoglycemic reaction.  The veteran also 
reported that was not on any special diet and does not follow 
any particular diet.  The veteran said his primary health 
care provider had not placed him on any physical restriction 
because of his diabetes.  He reported that when he was 
diagnosed with diabetes, he was placed on oral hypoglycemic 
agents and currently remained on that treatment.  He said he 
had never been on insulin and continued to see his primary 
health care provider approximately every two months for 
diabetes.  

At the examination, the veteran denied any anal pruritus or 
loss of muscle strength.  He also denied numbness, tingling, 
or burning sensations in the hands or feet.  On physical 
examination, the veteran's gait was steady, there was no 
pedal edema, and there was no indication of decreased 
sensation to light touch or deep pain in the lower 
extremities.  The physician said there was no obvious 
indication of circulation deficiencies. After examination, 
the assessment included type 2 diabetes mellitus, treated 
with oral hypoglycemic agents.  

As was outlined earlier, in order for a 40 percent disability 
rating to be awarded, the service-connected diabetes mellitus 
must require insulin, a restricted diet, and regulation of 
activities.  These criteria are conjunctive; all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  

None of the medical evidence indicates that insulin is 
required to treat the veteran's diabetes mellitus.  Further, 
there is no evidence that any health care provider has 
prescribed a restricted diet, and the veteran has stated he 
does not follow a particular diet.  In addressing the third 
criterion for a higher rating, medical evidence is required 
to show that occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  In this case, there is no evidence of regulation of 
activities as there is no indication that the veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in Diagnostic Code 7913).  Rather, the evidence shows 
that the veteran has been noted to swim and do yard work on a 
daily basis.  

The veteran's complaints at the March 2004 exanimation 
included extreme fatigue and he said he had progressive loss 
of strength and pain in his shoulders from the diabetes.  To 
the extent this represents a contention by the veteran that 
his activities are restricted due to his service-connected 
diabetes mellitus, any such statements do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnosis, 
statements, or opinions).  Further, at the most recent VA 
examination in March 2006, the veteran acknowledged that his 
primary health care provider had not placed him on any 
physical restriction because of his diabetes, and there is no 
competent medical evidence to the contrary.  In this 
connection the Board observes that Diagnostic Code 7319 
refers to medically-indicated restriction in activities, not 
merely occasional self-reported symptoms of fatigue and the 
like.  Not even one of the criteria for the assignment of a 
40 percent disability rating has been met, and there is no 
basis for the award of an increased rating for diabetes 
mellitus.  

The Board further notes that in none of the records is there 
even a hint of any pathology attributable to diabetes 
mellitus that would support assignment of the next higher 
disability ratings, i.e., 60 percent and 100 percent, and the 
veteran does not appear to so contend.  

The Board therefore concludes that no basis exists for the 
assignment of a rating in excess of 20 percent for the 
veteran's diabetes mellitus under Diagnostic Code 7913.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
diabetes disability may be granted when it is demonstrated 
that it presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the schedular evaluation in this 
case is inadequate.  As discussed above, there are higher 
ratings for diabetes, but the required manifestations have 
not been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The veteran has not 
required any hospitalization for the diabetes.  Although he 
has asserted that fluctuations in blood sugar levels have 
affected his work, he has not said more.  The Board in 
particular notes that the veteran has stated he has lost no 
time from work, and in the Board's judgment, there has been 
no demonstration of marked interference with employment due 
to the diabetes.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996) (when evaluating a rating claim, it 
is well established that Board may affirm RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).  

In summary, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the appellant's 
diabetes mellitus.  In deciding the claim, the Board has 
considered whether a "staged" rating is appropriate.  The 
record does not, however, show varying levels of disability 
and therefore does support not the assignment of a staged 
rating for veteran's diabetes mellitus.  

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 20 percent for disability due to diabetes is not 
warranted.  Because the preponderance of the evidence is 
against an allowance of an evaluation in excess of 20 percent 
for the appellant's diabetes disability under the schedular 
criteria, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(2001). 


ORDER

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.  


REMAND

The issue remaining on appeal is entitlement to a rating in 
excess of 30 percent for diabetic nephropathy and 
hypertension.  In its July 2004 rating decision, the RO 
granted service connection for diabetic nephropathy and rated 
it together with the veteran's previously service-connected 
hypertension (which had been rated as 10 percent disabling), 
with an assigned rating of 30 percent under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7541.  That diagnostic code 
pertains to renal involvement in diabetes mellitus and 
directs that the disability is to be rated as renal 
dysfunction.  In discussing nephritis, 38 C.F.R. § 4.115 
explains that except in cases where there is absence of a 
kidney or there is chronic renal disease requiring regular 
dialysis, there will not be separate ratings for any 
coexisting hypertension or heart disease.  

The criteria for rating renal dysfunction are found at 
38 C.F.R. § 4.115a.  Under that regulation, renal dysfunction 
manifested by albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101 warrants a 30 percent rating.  The next 
higher 60 percent rating requires renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertension with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; it 
is the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4,104, 
Diagnostic Code 7101.  A 40 percent rating for hypertension 
requires diastolic pressure predominantly 120 or more.  Id.

The veteran disagreed with the 30 percent rating assigned by 
the RO for diabetic nephropathy and hypertension under 
Diagnostic Code 7541, and has perfected his appeal on the 
issue of entitlement to a rating in excess of 30 percent for 
diabetic nephropathy and hypertension.  After the RO 
certified the appeal to the Board, the veteran submitted an 
October 2006 private laboratory report pertaining to albumin 
levels and kidney function, which he contends support a 
higher rating for his disability.  Although the veteran 
submitted the evidence to the Board within 90 days of the 
date the RO notified him his case was being certified to the 
Board, the veteran did not waive initial consideration of 
this evidence by the agency of original jurisdiction.  As it 
is pertinent to his increased rating claim, this evidence 
must be referred to the agency of original jurisdiction for 
review.  38 C.F.R. § 20.1304.  

It is not clear to the Board whether the new evidence 
submitted by the veteran may represent a change in his 
service-connected renal nephropathy and hypertension since 
his last VA examination, which was in March 2006.  Under the 
circumstances, it is the judgment of the Board that the 
veteran should be provided a VA examination and that the 
physician should be requested to review the October 2006 
laboratory report as well as the results of prior 
examinations.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to 
determine the nature and extent of the 
veteran's service-connected diabetic 
nephropathy and hypertension.  All 
indicated studies should be performed 
including studies that measure albumin, 
albuminuria, and kidney function in 
terms of blood urea nitrogen and 
creatinine levels.  The examiner should 
be requested to review the record 
dating from December 2002 and including 
the private laboratory report dated in 
October 2006, and state whether at any 
time, including as of the date of the 
current examination, there has been 
shown a definite decrease in kidney 
function, constant albuminuria with 
some edema, or hypertension with 
diastolic pressure predominantly 120 or 
more.  

The claims file must be provided to the 
examiner for review in connection with 
the examination.  

2.  Then after completion of any other 
development indicated by the state of 
the record, readjudicate the issue of 
entitlement to a rating in excess of 
30 percent for diabetic nephropathy and 
hypertension.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the May 2006 supplemental 
statement of the case.  Provide the 
veteran an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


